Title: General Orders, 29 October 1776
From: Washington, George
To: 



Head-Quarters, White-Plains, Octob: 29th 1776.
.


John Eustace Esqr: appointed Aide-De-Camp to General Lee; and Adjt Bradford of Col. Hitchcocks Regt is appointed temporary Aide-De-Camp.
The representation made of Col. Webb’s regiment yesterday by Genl McDougall, appearing to be a mistake, and that they kept the post assigned them, notwithstanding a severe Canno[n]ade; The General takes the first opportunty to make it known, to prevent any unfavourable impression.
Until the Guards are otherwise fixed, every division is to mount Guard opposite to their posts, according to the situation of the ground.
Alexander Scammell Esqr. appointed Assistant to the Adjutant General for General Lee’s division.
